083791


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 31-50 are pending.

This action is response to the application filed on October 29, 2020.


 Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-39 and 41-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al (U.S. Pub. No. 2013/0170813).

With respect to claims 31 and 41, Woods et al teaches 
determining a subject of a first time period in a content that is provided to user equipment ([0082] a guidance application client residing on the user's equipment may initiate sessions with source 418 to obtain guidance data when needed, e.g., when the guidance data is out of date or when the user equipment device receives a request from the user to receive data. Media guidance may be provided to the user equipment with any suitable frequency (e.g., continuously, daily, a user-specified period of time, a system-specified period of time); 
retrieving a profile associated with the user equipment ([0048] The media guidance application may allow a user to provide user profile information or may automatically compile user profile information. The media guidance application may monitor the content the user accesses and/or other interactions the user may have with the guidance application. Additionally, the media guidance application may obtain all or part of other user profiles that are related to a particular user); 
retrieving supplemental audio related to the profile and related to the subject of the content ([0005] A user may operate a primary user device to access a primary content asset. In response to the accessing of the primary content asset by the primary user device, a secondary device may search for a supplemental content asset related to the primary content asset from a library of files stored locally on the secondary device, or a library of files stored remotely. The secondary device may select the most relevant content asset to supplement the primary content asset accessed by the primary user device. Depending on usage, a user device may act as a primary device or act as a secondary device. For example, when a first user device is used to access a primary content asset that is to be supplemented by a second user device, the first user device may be a primary device, and the second user device may be a secondary device. Alternatively, when the first user device is used to provide a supplemental content asset to a primary content asset that is accessed on the second user device, the first user device may be the secondary device, and the second user device may be the primary device, ); 
detecting a supplementation point in the content wherein the detecting the supplementation point comprises: detecting presence of a human dialog in a second time period of the content after the first time period ([0025] FIG. 6 illustrates  providing to a primary content asset accessed on a primary user device, a supplemental content, [0030] FIG. 11 display screen that may be shown to a user on a primary user device or secondary device to set up the providing of a supplemental content); and 
in response to determining that level of audio frequencies corresponding to the human dialog in the second time period is below a threshold, detecting the second time period as the supplementation point ([0156] "threshold" may be a number or vector of numbers programmed into an electronic device at time of manufacture, entered by a user, or calculated by control circuitry of an electronic device. In some embodiments the threshold value may be varying. For example, control circuitry of an electronic device may calculate the threshold value may as a fraction of a moving average of elements of previously determined result vectors. In some embodiments, the threshold may be calculated based on content assets that are indicated in user preference information as most commonly accessed by a user, [0210] frequency band components of the song. The beat or cadence of the song may be extracted by quantifying low frequency components of a Fourier spectrum of the song. This may be used to match the song to relevant music videos or other audio files that have similar characteristics.); and 
transmitting the supplemental audio to the user equipment for output at the detected supplementation point ([0005] A user may operate a primary user device to access a primary content asset. In response to the accessing of the primary content asset by the primary user device, a secondary device may search for a supplemental content asset related to the primary content asset from a library of files stored locally on the secondary device, or a library of files stored remotely. The secondary device may select the most relevant content asset to supplement the primary content asset accessed by the primary user device. Depending on usage, a user device may act as a primary device or act as a secondary device. For example, when a first user device is used to access a primary content asset that is to be supplemented by a second user device, the first user device may be a primary device, and the second user device may be a secondary device. Alternatively, when the first user device is used to provide a supplemental content asset to a primary content asset that is accessed on the second user device, the first user device may be the secondary device, and the second user device may be the primary device).

 
With respect to claims 32 and 42, Woods et al teaches in response to determining that human dialog is above the threshold, not transmitting the supplemental audio to the user equipment for output level of audio frequencies corresponds to spoken language ([0041] content accessible to a user equipment device at any time and is not provided).

With respect to claims 33 and 43, Woods et al teaches level of audio frequencies corresponds to spoken language ([0055]   detecting and/or identifying a user or users without requiring the user or users to make any affirmative actions by using any suitable biometric recognition technique, such as facial recognition, heat signature recognition, odor recognition, scent recognition, body shape recognition, voice recognition, behavioral recognition, or any other suitable biometric recognition technique. In some embodiments detecting circuitry may detect or identify a user device).

With respect to claims 34 and 44, Woods et al teaches detecting if the human dialog corresponds to an adult voice ([0055] detecting and/or identifying a user or users without requiring the user or users to make any affirmative actions by using any suitable biometric recognition technique, such as facial recognition, heat signature recognition, odor recognition, scent recognition, body shape recognition, voice recognition, behavioral recognition, or any other suitable biometric recognition technique. detecting circuitry may detect or identify a user device).

With respect to claims 35 and 45, Woods et al teaches filtering the level of frequencies to distinguish between a male and female voice ([0159] processing circuitry 306 of a secondary device, such as a stereo, may select a different soundtrack based on whether the user of the primary user device is a male or female).

With respect to claims 36 and 46, Woods et al teaches extracting an audio signature for the human dialog in the second time period of the content; comparing the audio signature for the human dialog in the second time period of the content with a supplemental signature of the supplemental audio; and determining, based on comparing, that the audio signature for the human dialog is similar to audio levels in the supplemental signature ([0055] detecting and/or identifying a user or users without requiring the user or users to make any affirmative actions by using any suitable biometric recognition technique, such as facial recognition, heat signature recognition, odor recognition, scent recognition, body shape recognition, voice recognition, behavioral recognition, or any other suitable biometric recognition technique).
  
With respect to claims 37 and 47, Woods et al teaches transforming the supplemental audio in the first time period from a time domain signal to a frequency domain signal; extracting features from the frequency domain signal; and calculating a hash representation of the features from the frequency domain signal ([0056] Detecting circuitry 307, by using wireless detection techniques, may also be capable of detecting and/or identifying a user device (e.g., a mobile device, such as an RFID device or mobile phone). Detecting circuitry 307 may recognize and identify such a device using any suitable means, for example, radio-frequency identification).
  
With respect to claims 38 and 48, Woods et al teaches identifying a start time of the supplementation point; generating an instruction to play back the supplemental audio, the instruction comprising information identifying the supplemental audio and identifying the start time; and transmitting the instruction to the user equipment ([0056] Detecting circuitry 307, by using wireless detection techniques, may also be capable of detecting and/or identifying a user device (e.g., a mobile device, such as an RFID device or mobile phone). Detecting circuitry 307 may recognize and identify such a device using any suitable means, for example, radio-frequency identification).
  
With respect to claims 39 and 49, Woods et al teaches identifying a plurality of audio periods in the content; retrieving metadata for each of the plurality of audio periods in the content; comparing the metadata for each of the plurality of audio periods in the content with the profile associated with the user equipment; and identifying, based on comparing the metadata for each of the plurality of audio periods in the content with the profile information, the first time period of audio, wherein audio in the first time period of the content is associated with metadata similar to the profile information ([0130] processing circuitry 306 of the primary user device may generate the message template in part based on user profile information stored on the primary user device.).

   
Allowable Subject Matter

Claims 40 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163